Citation Nr: 0205520	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  00-11 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cervical spine 
disorder and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1944 to June 
1946, and from March 1951 to June 1952.

Initially, the Board of Veterans' Appeals (Board) notes that 
some of the evidence received by the Board in January 2002 
has not been considered by the regional office (RO).  
However, recently promulgated regulations would arguably no 
longer require that the RO initially consider this evidence 
under 38 C.F.R. § 20.1304(c), and since the Board has granted 
the benefits sought on appeal, the RO's initial consideration 
of this evidence was also not required under former 38 C.F.R. 
§ 20.1304(c) (2001).  


FINDINGS OF FACT

1.  An application to reopen a claim for service connection 
for a cervical spine disorder was denied by an April 1981 RO 
determination that was not appealed.

2.  The evidence received since the April 1981 determination 
pertinent to the claim for service connection for a cervical 
spine disorder bears directly and substantially on the 
specific matter under consideration, is neither cumulative 
nor redundant, and is, by itself or in combination with other 
evidence, so significant that it must be considered in order 
to fairly decide the merits of the claim.

3.  The veteran has a cervical spine disorder which is 
associated with his military service.




CONCLUSIONS OF LAW

1.  The April 1981 determination which denied an application 
to reopen a claim for service connection for a cervical spine 
disorder, is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. 
§ 19.153 (1980).

2.  New and material evidence has been submitted since the 
April 1981 determination, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2001).

3.  A cervical spine disorder was incurred in wartime 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

An action or determination on a claim by the agency of 
original jurisdiction shall become final if an appeal is not 
initiated and perfected as prescribed in Rule 18 (§ 19.118), 
and the claim cannot thereafter be reopened or allowed, 
except as may be otherwise provided by Veterans 
Administration regulations in Title 38, Code of Federal 
Regulations.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. § 19.153 
(1980).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") held that "in order to 
reopen a previously and finally disallowed claim . . . there 
must be 'new and material evidence presented or secured' . . 
. since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).

At the time of the April 1981 rating decision, which 
originally denied service connection for a cervical spine 
disorder, the veteran was advised that his cervical disc 
disability was considered to be an acute and transitory 
condition as no residuals were shown on his separation 
examination.  The veteran did not file a timely appeal of 
this decision, and the decision became final.

Since the April 1981 rating decision, additional pertinent 
evidence has been received as to this issue, which includes 
private medical records for the period of July 1977 to July 
1993, hearing testimony before a Member of the Board, and 
most importantly, a medical opinion, dated in August 2001.

Service medical records reflect that in March 1951, the 
veteran complained of soreness and stiffness of the neck.  
Initially, the veteran reported striking the back of his head 
on a pipe, which was later exacerbated when stepping off a 
curb.  While he was at first able to hold his head in a 
certain position to relieve his pain, more recently, no 
position seemed to relieve the pain or a sensation of 
pulling.  No relevant defects or complaints were noted at the 
time of separation examination in June 1952.

The private medical records for the period of July 1977 to 
July 1993 reflect that in July 1977, cervical spine X-rays 
were interpreted to reveal degenerative changes at the C5-6 
level with moderate bony osteophytes anteriorly and posterior 
bony spurs with slight encroachment upon the neural foramina 
bilaterally.  In January 1978, the veteran reported 
exacerbation of his pain, and the assessment was cervical 
radiculitis.  In November 1978, the assessment was left 
cervical radiculopathy.  In August 1980, it was indicated 
that the veteran reported a relatively long history of neck 
and left arm discomfort.  In September and October 1980, the 
veteran reported persistent pain in the left neck and arm.  
In August 1981, the veteran again reported pain in the back 
of the neck and down the left arm.  

The first page of an October 1981 private medical report 
reflects that the veteran had a several year history of left 
arm pain, and that currently, the veteran did not report a 
large component of neck pain.  Past medical history was noted 
to include head trauma during the riots in Washington in 
1969, which reportedly resulted in some right peripheral 
vision loss.  Private records from October 1981 to August 
1982 reflect periodic treatment for complaints of neck and 
arm pain.

An August 1982 private progress note from Dr. K. indicates 
complaints of continuing pain into the left arm.  Later that 
month, the veteran was hospitalized with a history of neck 
and left upper extremity pain, and physical examination 
revealed stiffness of the neck.  The diagnosis was C6 
radiculitis and the veteran was placed on an intensive 
physical therapy and traction.  In January 1983, the veteran 
reported a several week history of neck pain.  In July 1983, 
it was noted that the veteran was doing better except for 
some stiffness of his left upper extremity.

Private medical records further reveal that in August and 
September 1989, the veteran was again treated for neck and 
left shoulder and arm pain.  April 1998 X-rays were 
interpreted to reveal findings of degenerative changes of the 
dorsal spine.

At the hearing in August 2001, the veteran testified that he 
incurred an injury during service when he struck his head 
while stepping off a curb (transcript (T.) at p. 3).  The 
pain was excruciating, requiring him to go to the nearest 
Naval Hospital (T. at p. 3).  He remained at the hospital for 
approximately three and a half weeks, during which time he 
received physical therapy and traction (T. at p. 4).  After 
his discharge from the hospital, he continued to have 
constant problems with his neck (T. at p. 4).  After service 
separation, he joined the Washington, D.C. Police Department, 
where he received periodic treatment (T. at pp. 5-6).  He 
left this position in 1969, and later moved to Arizona in 
approximately 1971, where he became an investigator for State 
of Arizona Workmen's Compensation (T. at pp. 6-7).  At this 
point, he began to received treatment from physicians and 
specialists associated with [C]igna (T. at p. 7).  

In a private medical report, dated in August 2001, Dr. K. 
indicated that he originally saw the veteran in 1981, along 
with Dr. C.  He further noted that he admitted the veteran to 
a private hospital in August 1982, with nerve root 
compression at the C6 level due to degenerative changes 
(cervical spondylosis), which was most apparent on the left 
side.  Dr. K. commented that the ongoing symptoms of cervical 
radiculitis or the intermittent symptoms of cervical 
radiculitis were very commonly caused by degenerative changes 
such as those experienced by the veteran, and degenerative 
changes were commonly associated with mechanical stress 
forces such as those which may be incurred by trauma and 
certainly by working on a submarine.

Dr. K. went on to opine that within a reasonable degree of 
medical probability, the ongoing and intermittent symptoms 
that the veteran was suffering from seemed to relate to the 
injury received during the Korean Conflict.  



II.  Analysis

Whether New and Material Evidence has been Submitted to 
Reopen the Claim

Prior to the filing of the veteran's application to reopen 
his claim for service connection for a cervical spine 
disorder in 1999, the United States Court of Appeals for the 
Federal Circuit entered a decision in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) concerning the definition of the term 
"new and material evidence" found in 38 U.S.C.A. § 5108 
(West 1991).  In that determination, the Court of Appeals for 
the Federal Circuit held that the Court in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), had "overstepped its 
judicial authority" by adopting a social security case law 
definition of "new and material evidence," rather than 
deferring to the "reasonable interpretation of an ambiguous 
statutory term established by [VA] regulation."  Id. at 
1357, 1364.  The Court of Appeals for the Federal Circuit 
further held that the Court's "legal analysis may impose a 
higher burden on the veteran before a disallowed claim is 
reopened" as to what constitutes "material evidence" (Id. 
at 1357, 1360), and remanded the case for review under the 
Secretary's regulatory definition of "new and material 
evidence."

In Hodge, the Court of Appeals for the Federal Circuit found 
that the definition of "new and material evidence" applied 
by the Court under Colvin was as follows:

Evidence is 'new and material' if: (i)  it 
was not of record at the time of the last 
final disallowance of the claim and is not 
merely cumulative of evidence of record; (ii) 
it is probative of the issue at hand; and, if 
it is 'new' and 'probative,' (iii) it is 
reasonably likely to change the outcome when 
viewed in light of all the evidence of 
record.

Id. at 1359 [hereafter Colvin definition].  The Court of 
Appeals for the Federal Circuit found that part (iii) imposed 
a higher burden on claimants than the Department of Veterans 
Affairs (VA) regulatory definition.

.
In this case, the RO provided the appellant with the 
provisions of 38 C.F.R. § 3.156(a) in the May 2000 statement 
of the case, and adjudicated the claim under the Hodge 
standard.  Moreover, the Board has reviewed the evidence 
received since the April 1981 rating decision and, as 
indicated below, has found that the medical opinion of Dr. K. 
is sufficient by itself to reopen the veteran's claim for 
service connection for a cervical spine disorder.  
Accordingly, the Board finds that the claimant has been 
provided the governing regulatory definition of "new and 
material evidence," that the RO's adjudication of the claim 
was consistent with that definition, that this evidence 
qualifies as "new and material evidence" under this 
definition, and that it is therefore not prejudicial for the 
Board to proceed with the adjudication of this claim.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has considered the evidence and contentions 
received since the April 1981 rating decision and finds that 
it most importantly consists of the August 2001 medical 
opinion from Dr. K., which essentially concluded that within 
a reasonable degree of medical probability, the veteran's 
ongoing and intermittent cervical spine symptoms seemed to be 
related to the injury received during the Korean Conflict.  
Consequently, the Board finds that the additional evidence 
and material of record in this case bears directly and 
substantially on the specific matter under consideration, is 
neither cumulative nor redundant, and by itself or in 
combination with other evidence, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

Since new and material evidence warranting reopening of this 
claim is now of record, the Board must next consider whether 
the due process requirements of Bernard v. Brown, supra, have 
been satisfied prior to addressing the merits of the issue of 
entitlement to service connection for a cervical spine 
disorder.  In Bernard, the Court held that when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Id. at 394.

As noted above, the RO previously found that a cervical spine 
disorder had not been linked to active service by the 
evidence then of record.  By this decision, the Board finds 
that evidence has now been added to the record to provide a 
linkage between current disability and service and, under 
Evans, where the basis for the denial of the claim has been 
altered, the correct procedural approach is to conduct a de 
novo review of the record.  Further, since this decision 
grants the benefit sought, it clearly does not prejudice the 
appellant.  Curry v. Brown, 7 Vet. App. 59 (1994).  The Board 
is, therefore, free to review the entire evidence of record 
without regard to the finality of the April 1981 rating 
decision.

Now that the claim is reopened, the notice and development 
provisions of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA) and the 
regulations promulgated thereto (See 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)), are fully applicable without 
limitation.  However, development of this matter has largely 
been accomplished and, in any event, the Board's decision to 
grant service connection for a cervical spine disorder now 
obviates any need for further development.


Decision on the Merits

A review of the veteran's service medical records reflects 
that the veteran did experience injury to the back of the 
head in March 1951, and that post-service treatment records 
later document degenerative changes at the C5-6 level as 
early as July 1977, impressions of cervical radiculopathy in 
1978, and the veteran's report of a relatively long history 
of neck and left arm discomfort in August 1980.  Thereafter, 
despite a hospitalization for his neck and arm pain in August 
1982, the veteran continued to complain of neck and arm pain 
in 1983, and August and September 1989.  Degenerative changes 
of the dorsal spine were also noted in April 1998.  

Most importantly, while the record had previously lacked a 
medical opinion linking the veteran's neck and left arm 
symptoms to service, as was noted above, the opinion of Dr. 
K. clearly relates the veteran's cervical spine symptoms to 
injury occurring during service.  The Board notes that while 
the record also contains a partial medical report which notes 
a past medical history of head trauma during riots in 1969, 
that report further indicates that there was a loss of 
peripheral vision as a result of this injury without mention 
of injury to the back of the head or neck.

In summary, the evidence of record first very clearly 
reflects the current existence of cervical spine disability.  
In addition, although the veteran's separation examination 
revealed negative findings, the record reveals that the 
veteran did receive treatment for injury to the back of the 
head while in service, and at the time of post-service 
treatment for similar complaints in August 1980, the veteran 
reported a relatively long history of neck and left arm 
problems.  

Moreover, Dr. K. has been treating the veteran for this 
disability since 1981, and his opinion linking cervical spine 
degenerative changes and radiculitis to service is not 
contradicted by another medical opinion.  Hence, giving the 
veteran the benefit of the doubt, the Board finds that the 
veteran's cervical spine disorder was incurred in service and 
that residuals continued thereafter, that there is competent 
medical evidence that he currently has this disability, and 
that service connection for such disability is warranted.


ORDER

Service connection for residuals of a cervical spine injury 
is granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

